DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.

Response to Amendment
The objections to the claims are withdrawn in view of the amendments to the claims. 
Examiner acknowledges the amendments to the claims received on 6/7/2022 have been entered, and that no new matter has been added.

Response to Arguments
Argument 1: Applicant argues on page 11-12 in the filing on 6/7/2022, that the cited prior art does not teach “determining, using a processor, whether the second task is associated with the first context or another context, wherein the determining comprises analyzing words present in the second user command; initiating at least one other interactive session responsive to determining that the second task is associated with the another context, wherein the at least one other interactive session is associated with performance of another task that affects a function of a proximate second information handling device, the function changing a second real-world aspect that is contextually different from the first real-world aspect, and wherein the indication is not preceded by a session activation command” as previously presented in claim 1.
Response to Argument 1: Respectfully, the scope of the claims have changed, and Applicant’s arguments regarding a previous claim set are moot.  The Examiner further notes that neither the previous claim limitations, nor the current claim limitations, place any restrictions on a first in, last out (FILO) context flow; thus, the applicant’s argument that in Tzirkel-Hancock, “the methodology and techniques used in Hancock to switch between dialogs is readily distinguishable from those disclosed in the current application,” does not appear to be relevant.  See rejection below for more details.  

Argument 2: Applicant argues on page 13-14 that the cited prior art does not teach “wherein the determining the context of the second task does not match the intent of the first context comprises using a statistical weighting algorithm to identify a context of the at least one other interactive session” as previously presented in claim 1.
Response to Argument 2: Respectfully, Tzirkel-Hancock teaches “wherein the determining the context of the second task does not match the intent of the first context comprises… to identify a context of the at least one other interactive session” with context triggers in response to natural language interpretation of the user’s speech suggesting that the user wishes to change context.  The system recognizes that “I would like to call Jim now, please” is not a navigation command and then changes the context from the navigation context to a phone call context [Tzirkel-Hancock 0026, 0022].  Kennewick teaches “using a statistical weighting algorithm to identify a context of the at least one other interactive session,” with a scoring system to determine the most likely context for a user’s command.  The score is determined from weighting a number of factors [Kennewick 0153-0154].  See rejection below for more details.  

This meets the claim limitations as currently claimed, and Applicant's Arguments 1 and 2 filed on 6/7/2022 are moot in view of new grounds of rejection necessitated by the applicant’s amendment, or not persuasive.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot or not persuasive for the reasons stated above.

Claim Objections
Claims 1, 11, and 20 are objected to because of the following informalities:  Claim 1 recites the limitation “the another task” in line 27.  There is a lack of antecedent basis for this limitation.  Examiner interprets the limitation as “the second task.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8, 10-13, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzirkel-Hancock et al., Patent Application Publication number US 20150039316 A1, (hereinafter “Tzirkel-Hancock”), in view of Kennewick et al., Patent Application Publication number US 20040044516 A1 (hereinafter “Kennewick”), in view of Brown et al., Patent Application Publication number US 20150121216 A1 (hereinafter “Brown”).
Claim 1:  Tzirkel-Hancock teaches “A method, comprising: 
receiving, at an information handling device (i.e. HMI module 14 receives an acoustic signal (or "speech utterance") 41 from user [Tzirkel-Hancock 0015]), an indication to begin an interactive session to accomplish a task that affects a first real-world aspect (i.e. a case… from a navigation dialog context [Tzirkel-Hancock 0035]… 1. <User> "Find me a restaurant serving seafood." [Tzirkel-Hancock 0035] note: step 1 is a voice command, which begins an interactive session.  Note2: a task of navigating to a restaurant.  Note3: a navigation session affects a real-world physical aspect (GPS sensor/GPS satellite/screen display), wherein the indication is derived from a first user command and wherein the interactive session is associated with a first context and is a multi-turn conversational session (i.e. a case… from a navigation dialog context … 1. <User> "Find me a restaurant serving seafood." [Tzirkel-Hancock 0035] note: Tzirkel-Hancock 0035 shows an example of a navigation session, reproduced below, with exchanges 1-4, and 12-13 related to the navigation session, a first context); 
1. <User> "Find me a restaurant serving seafood." 
2. <System> "Bill's Crab Shack is a half mile away and serves seafood." 
3. <User> "What is their price range?" 
4. <System> "Sorry. No price range information available." 
5. <User> [activates context trigger] 
6. <User> "Call Bob." 
7. <System> "Calling Bob." 
8. <Bob> "Hello?" 
9. <User> "Hey, Bob. Is Bill's Crab Shack expensive?" 
10. <Bob> "Um, no. It's a 'crab shack'." 
11. <User> "Thanks. Bye." [hangs up] 
12. <User> "OK. Please take me there." 
13. <System> "Loading destination..." [Tzirkel-Hancock 0035]

identifying the first context based on an analysis of words present in the first user command (i.e. context handler module 202… configured to manage and understand how users 40 switch between different dialog contexts during a spoken dialog session [Tzirkel-Hancock 0021]… HMI module 14 receives an acoustic signal (or "speech utterance") 41 from user 40, which is provided to speech understanding module 32 [Tzirkel-Hancock 0015]… suitable speech recognition techniques, including, for example, automatic speech recognition and semantic decoding (or spoken language understanding (SLU)) [Tzirkel-Hancock 0016] note: all speech is analyzed, including a first user command); 
receiving, during the interactive session and prior to completion of the task, an indication to accomplish a second task, wherein the indication to accomplish the second task is derived from a second user command received at the information handling device (i.e. 6. <User> "Call Bob." [Tzirkel-Hancock 0035] note: multi-turn navigation conversation is interrupted with a command to “call Bob,” in line 6); 
determining, using a processor, whether a context of the second task matches an intent of the first context (i.e. the context trigger is produced in response to a natural language interpretation of the user's speech suggesting that the user wishes to change context. For example, during a navigation session, the user may simply speak the phrase "I would like to call Jim now, please" or the like [Tzirkel-Hancock 0026] note: plain speech is used to change contexts.  From “analysis of words,” all speech is analyzed for its content.  Thus, all plain speech is analyzed for its context, and is analyzed if it’s a continuation of the first context, or a new context.  Note2: “intent” from instant application [0015-0016] appears to be similar to context, and is interpreted the same as context), wherein the determining comprises analyzing words present in the second user command (i.e. HMI module 14 receives an acoustic signal (or "speech utterance") 41 from user 40, which is provided to speech understanding module 32 [Tzirkel-Hancock 0015]… suitable speech recognition techniques, including, for example, automatic speech recognition and semantic decoding (or spoken language understanding (SLU)) [Tzirkel-Hancock 0016] note: all speech is analyzed, including a second user command);
initiating at least one other interactive session responsive to determining that the context of the second task does not match the intent of the first context, wherein the determining the context of the second task does not match the intent of the first context comprises… to identify a context of the at least one other interactive session (i.e. the context trigger is produced in response to a natural language interpretation of the user's speech suggesting that the user wishes to change context. For example, during a navigation session, the user may simply speak the phrase "I would like to call Jim now, please" or the like [Tzirkel-Hancock 0026]… "dialog context" generally refers to a particular task that a user 40 is attempting to accomplish via spoken dialog... general categories of tasks provided by the speech system--e.g., "phone", "navigation"… a way for a user to move within the context tree provided by the speech system, and in particular allow the user to easily move between the dialog contexts [Tzirkel-Hancock 0022] note: the system recognizes that “I would like to call Jim now, please” is not a navigation command and then changes the context from the navigation context to a phone call context), wherein the first context associated with the interactive session is different than the context of the second task associated with the at least one other interactive session (Tzirkel-Hancock 0035 discloses a first context, navigation, associated with an interactive session steps 1-5, 12-13.  Tzirkel-Hancock also discloses a second context, a phone call, associated with interactive session steps 5-11.  Navigation and phone calls are different contexts), wherein the at least one other interactive session is associated with performance of the second task (i.e. 6. <User> "Call Bob." [Tzirkel-Hancock 0035] note: a call, instead of navigation) that affects a function of a second information handling device (i.e. 7. <System> "Calling Bob." 8. <Bob> "Hello?" [Tzirkel-Hancock 0035] note: Bob’s phone, a second information handling device, performs the function of ringing and calling Bob), the function changing a second real-world aspect that is contextually different from the first real-world aspect (Tzirkel-Hancock 0035 teaches a user using a navigation session with “Find me a restaurant”; interrupting the navigation session to “Call Bob”; and then continue the navigation session “take me there.”  A navigation session affects a real-world physical aspect (GPS sensor/GPS satellite/screen display) different from a call session (speaker, microphone, ringing Bob’s phone)), and wherein the indication is not preceded by a session activation command (i.e. the context trigger is produced in response to a natural language interpretation of the user's speech suggesting that the user wishes to change context. For example, during a navigation session, the user may simply speak the phrase "I would like to call Jim now, please" or the like [Tzirkel-Hancock 0026] note: another task is performed without using a wake word); and
performing, prior to completion of the task associated with the interactive session, the function associated with the second task (Tzirkel-Hancock 0035 teaches prior to completion of a navigation request in lines 1-4, an output function associated with another task, a call, in lines 5-11, and returning to the navigation request in lines 12-13), wherein performing the function associated with the another task comprises identifying a user command received during the at least one other interactive session associated with the context of the second task (From [Tzirkel-Hancock 0035] 3. <User> "What is their price range?" 4. <System> "Sorry. No price range information available." 5. <User> [activates context trigger] 6. <User> "Call Bob." note: step 5 indicates the start of one other interactive session, and step 6 “Call Bob” is the user command.  The system further calls Bob, which indicates that the command “Call Bob” has been identified), wherein the identifying the user command received during the at least one other interactive session comprises processing a most recent user command…in the multi-turn conversational session (From [Tzirkel-Hancock 0035], when the user is at step 6, “Call Bob” is the most recent user command, and “Call Bob” is identified and processed to ring Bob’s phone in the Navigation/Phone-call/Navigation multi-turn conversation session).”
Tzirkel-Hancock is silent regarding “using a statistical weighting algorithm.”
Kennewick teaches “using a statistical weighting algorithm to identify a context of the at least one other interactive session (i.e. a scoring system to determine the mostly likely context or domain for a user's question and/or command. The score is determined from weighting a number of factors [Kennewick 0153]… Once the context for the question or command has been determined, the parser 118 can invoke the correct agent 156 [Kennewick 0154]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tzirkel-Hancock to include the feature of having the ability to use a statistical weighting algorithm as disclosed by Kennewick.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit for “improving the reliability of determining the context [Kennewick Abstract].”
Tzirkel-Hancock and Kennewick are silent regarding “in view of the context for each interactive session.”
Brown teaches “wherein the identifying the user command received during the at least one other interactive session comprises processing a most recent user command in view of the context for each interactive session (i.e. the virtual assistant may utilize contextual information to identify a task to be performed by the virtual assistant. The contextual information may include a conversation history of the user with the virtual assistant [Brown 0011]… Example, non-limiting pieces of contextual information may include: conversation history between a user and a virtual assistant, either during a current session(s) or during a previous session(s) [Brown 0059-0060]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tzirkel-Hancock and Kennewick to include the feature of having the ability to compare the spoken input to context from every previous session as disclosed by Brown.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to accurately identify a task to be performed by the virtual assistant for a user [Brown 0001].”

Claim 2:  Tzirkel-Hancock, Kennewick, and Brown teach all the limitations of claim 1, above.  Tzirkel-Hancock teaches “wherein the interactive session comprises receiving at least one user input and performing at least one output function responsive to the at least one user input (i.e. 1. <User> "Find me a restaurant serving seafood." 2. <System> "Bill's Crab Shack is a half mile away and serves seafood." 12. <User> "OK. Please take me there." 13. <System> "Loading destination..." [Tzirkel-Hancock 0035]).”  

Claim 3:  Tzirkel-Hancock, Kennewick, and Brown teach all the limitations of claim 1, above.  Tzirkel-Hancock teaches “wherein the at least one other interactive session comprises receiving at least one user input and performing the function associated with the second task responsive to the at least one user input (i.e. 6. <User> "Call Bob." 7. <System> "Calling Bob." [Tzirkel-Hancock 0035]).”  

Claim 5:  Tzirkel-Hancock, Kennewick, and Brown teach all the limitations of claim 1, above.  Tzirkel-Hancock teaches “further comprising receiving user input and identifying, using a processor, the interactive session associated with the user input (i.e. 1. <User> "Find me a restaurant serving seafood." 2. <System> "Bill's Crab Shack is a half mile away and serves seafood." [Tzirkel-Hancock 0035]).”  

Claim 8:  Tzirkel-Hancock, Kennewick, and Brown teach all the limitations of claim 1, above.  Tzirkel-Hancock teaches “further comprising determining whether the determined context of the second task is associated with the interactive session or the at least one other interactive session (i.e. the context trigger is produced in response to a natural language interpretation of the user's speech suggesting that the user wishes to change context. For example, during a navigation session, the user may simply speak the phrase "I would like to call Jim now, please" or the like [Tzirkel-Hancock 0026]… "dialog context" generally refers to a particular task that a user 40 is attempting to accomplish via spoken dialog... general categories of tasks provided by the speech system--e.g., "phone", "navigation"… a way for a user to move within the context tree provided by the speech system, and in particular allow the user to easily move between the dialog contexts [Tzirkel-Hancock 0022] note: the system recognizes that “I would like to call Jim now, please” is not a navigation command and then changes the context from the navigation context to a phone call context).”  

Claim 10:  Tzirkel-Hancock, Kennewick, and Brown teach all the limitations of claim 1, above.  Tzirkel-Hancock teaches “further comprising performing, after performing the function, at least one output function associated with at least one of the interactive session and another interactive session (The dialog in Tzirkel-Hancock 0035 performs a phone call, and after hanging up, continues with navigation output).”  

Claim 11: Tzirkel-Hancock, Kennewick, and Brown teach an information handling device (i.e. a spoken dialog system (or simply "speech system") [Tzirkel-Hancock 0012]), comprising: at least one processor (i.e. processor [Tzirkel-Hancock 0011]); a memory device (i.e. memory that executes one or more software or firmware programs [Tzirkel-Hancock 0011]) that stores instructions executable by the at least one processor configured to perform operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.

Claim 12: Claim 12 is similar in content and in scope to claim 2, thus it is rejected under the same rationale.

Claim 13: Claim 13 is similar in content and in scope to claim 3, thus it is rejected under the same rationale.

Claim 15: Claim 15 is similar in content and in scope to claim 5, thus it is rejected under the same rationale.

Claim 18: Claim 18 is similar in content and in scope to claim 8, thus it is rejected under the same rationale.

Claim 20: Tzirkel-Hancock, Kennewick, and Brown teach a product, comprising: a non-transitory storage device that stores code (i.e. Non-transitory computer-readable media bearing software instructions [Tzirkel-Hancock Claim 17]), the code being executable by a processor (i.e. the software instructions instruct the processor to [Tzirkel-Hancock Claim 20]) to perform the operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Joshi (US 20150356136 A1) listed on 892 is related to retrieving context from a natural language application, specifically from previous conversation sessions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/DANIEL SAMWEL/Primary Examiner, Art Unit 2171